 In the Matter of THE TEXAS COMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTS,DISTRICT No. 31, A. F. L.Case No. 15-R-1167.-Decided September 12, 1944Mr. John C. Jackson,of Houston, Texas, for the Company.Mr. Arvil Inge,of Fort Worth, Texas,Mr. T. K. Stitzlein,of LakeCharles, La.,Mr. E. H. Boswell,of Orange, Texas, andMr. L. M.Fagan,of New Orleans, La., for the I. A. M. and the Council.Mr. R. W. Starnes,of New Orleans, La., for the Oil Workers.Mr. Louis Cokingof counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,District No. 31, A. F. L., herein called the I. A. M., alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Texas Company, Erath, Louisiana, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Laurence H. Whitlow,Trial Examiner.Said hearing was held at New Orleans, Louisiana,on August 11, 1944.At the commencement of the hearing the TrialExaminer granted motions of Lake Charles Metal Trades Council,A. F. L., herein called the Council,' and Oil Workers InternationalUnion, C. I. 0., herein called the Oil Workers, to intervene.TheCompany, the I. A. M., the Council, and the Oil Workers appeared,participated, and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at,the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.IAlthough the Council intervened individually,the I A. M. and the Council statedat the hearing that they were in effect acting jointly and as a single petitioner.58 N. L.R. B., No. 43.209.609591-45-vol. 58-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD7Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation with its principaloffice atNew York City.We are hereby concerned with its recyclingplant at Erath, Louisiana, where it is engaged in the removing'of'wet gas from the ground, extracting from it the liquid distillate andhydro-carbon, and then compressing the residue gas and injecting itback into the ground.The Company commenced operations at itsErath plant on April 12, 1944.The Company produces Iso-Butane,normal butane, isopentone, and 400 degree I. B. P. distillate.All ofthese products are shipped to a plant of the Company at Port Arthur,Texas.The Company also produces pentone-plus and 400 degreeE. P. natural gasoline.Most of these products are shipped to pointsoutside the State of Louisiana.The Company admits thatit is engagedin commerce within themeaning of the National Labor Relations At.II.THE ORGANIZATIONSINVOLVEDInternational Association of Machinists, District No. 31,and LakeCharles Metal Trades Council are labor organizations affiliated withtheAmerican Federation of Labor, admitting to membership em-ployees of the Company.OilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations,admittingto member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize any labor organization as theexclusive collective bargaining representative of the employees of theErath plant until such time as the Board determines the appropriatebargaining -agent.Statements of a Field Examiner of the- Board and the Trial Ex-aminer, introduced into evidence at the hearing, indicates that theI.A. M. and the Oil Workers each- represents a substantial number ofemployees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reportedthat theIA M presented 38 authorization cards.There are approximately 82 employees in the appropriate unit. The Trial Examinerreportedthat the Oil workerspresented 39 authorization cards. THE TEXASCOMPANYIV.THE APPROPRIATE UNIT211The I. A. M., the Council,and the Oil Workers urge that all em-ployees at the Erath plant of the Company, including the assistantchief chemist, head operators,and the head meterman, but excludingthe superintendent,plant foreman,drilling and production foreman,chief chemist,chemists, head roust-a-bout,petroleum engineer, plantclerks, head production clerks, analysis clerks, stenographers,receptionclerks, draftsmen,warehousemen,and warehouse clerks, constitute anappropriate unit.-The only controversy with respect to the unit con-cerns the assistant chief chemist,head operators,and the head meter-man.The Company employs a person classified as assistant chief chemist.This employee has six subordinates and is consulted with respect totheir promotion.He also recommends the hire and discharge of hissubordinates.We find that the assistant chief chemist is a supervisoryemployee, and as such, we shall exclude him from the unit.The Company employs three head operators, each of whom has eightsubordinates.None of the head operators performs any manual work,and they recommend the hire and discharge of their subordinates.Weshall exclude the head operators from the unit.The head meterman has three subordinates,interviews applicantsfor jobs as metermen, and recommends changes in the employmentstatus of his subordinates.Accordingly we shall exclude the headmeterman from the unit.We find that all employees at the Erath plant of the Company, ex-cluding chemists,petroleum engineers,plant clerks,clerks, analysisclerks, stenographers,reception clerks, draftsmen,warehousemen,warehouse clerks, the superintendent, plant foremen,drilling and pro-duction foremen,chief chemist,head mechanics,head roust-a-bout,head production clerks, the assistant chief chemist,head operators, thehead meterman,and any supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining,within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction. 212 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company employs two persons classified as a chemist-laboratorytester and a head operator-operator, respectively.We find, in accord-ance with the desires of all parties, that such persons are eligible tovote in the election.The I. A. M. and the Council request that they appear jointly on theballot as "Lake Charles Metal Trades Council, affiliated with the A. F.of L." The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The Texas Com-pany, Erath, Louisiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this platter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election to determine whether they desireto be represented by Lake Charles Metal Trades Council, affiliatedwith the A. F. of L. or by Oil Workers International Union, C. 1. 0., forthe purposes of collective bargaining, or by neither.